Filed pursuant to Rule 424(b)(3) File No. 333-119338 JANUARY 16, SUPPLEMENT DATED JANUARY 16, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND DECEMBER PERFORMANCE UPDATE FUND DECEMBER 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 1.08% 19.91% $89.1M $1,570.200 Grant Park Futures Fund Class B Units 1.01% 18.88% $554.5M $1,358.474 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Long fixed income positions accounted for the bulk of Grant Park’s gains this past month.Increased demand for risk-averse debt instruments caused a sector wide rally alongside positions.The U.S. government was a main driver in the sector as it attempted to drive down mortgage rates by buying Treasuries.Speculative buying by investors looking to take advantage of the expected monetary policy shift by the Federal Reserve also added to the rally. Positions in the energy markets also posted gains this past month.Short positions in crude oil and natural gas were among the top performers as 20% and 14% respective declines bolstered profits. Grant Park produced modest gains in the metals markets.The current global economic slowdown provided a bearish environment for the base metals markets.Short aluminum and copper positions drove positive sector performance. Grant Park’s short positions in the equity indices markets posted minor setbacks this past month.Interest rate cuts by major central banks and the eventual passing of a bailout plan for U.S. automakers served as a bullish indicator which caused most major indices to finish slightly higher for the month. Short positions in the grains markets finished slightly lower.A combination of poor weather forecasts in South America and increased grain demand from China drove up prices in the soybean complex (which includes soybeans, soybean oil, and soymeal) against positions. The currencies markets proved difficult for Grant Park’s long U.S. dollar positions last month.The Federal Reserve’s decision to bring interest rates to nearly zero weighed heavily on the dollar pushing it lower against long emerging currency positions including the South Korean won, Chilean peso, and Singapore dollar.Conversely, the rate cut also helped Grant Park offset a portion of sector losses.The portfolio’s long Japanese yen positions against the dollar made gains as speculators liquidated positions in the weakened dollar in exchange for a strengthening yen. OTHER FUND NEWS Please be advised that Grant Park will be issuing a Schedule K-1 (Form 1065) to all partners for the 2008 tax year and they will be mailed in mid-February.
